Exhibit 10.1

 

SUNSHINE HEART, INC.
STOCK OPTION GRANT NOTICE

 

Sunshine Heart, Inc. (the “Company”) hereby grants to Optionholder an option to
purchase the number of shares of the Company’s Common Stock set forth below.
This option is subject to all of the terms and conditions as set forth herein
and in the Option Agreement, and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.

 

Optionholder:

 

 

 

Date of Grant:

 

 

 

Vesting Commencement Date:

 

 

 

Number of Shares Subject to Option:

shares

 

 

Exercise Price (Per Share):

$

 

 

Total Exercise Price:

$

 

 

Expiration Date:

 

 

 

Type of Grant:

x  Nonstatutory Stock Option

 

 

Exercise Schedule:

 

 

 

Vesting Schedule:

 

 

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

o  By cash or check

 

o  By bank draft or money order payable to the Company

 

o  Pursuant to a Regulation T Program if the Shares are publicly traded

 

o  By delivery of already-owned shares if the Shares are publicly traded

 

o  If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice and
the Option Agreement and has received a copy of the Company’s 2011 Equity
Incentive Plan, as may be amended and restated from time to time (the “Plan”). 
Optionholder further acknowledges that as of the Date of Grant, this Stock
Option Grant Notice, the Option Agreement, and the Plan (to the extent
incorporated by reference into the Option Agreement) set forth the entire
understanding between Optionholder and the Company regarding the acquisition of
stock in the Company and supersede all prior oral and written agreements on that
subject with the exception of (i) options previously granted and delivered to
Optionholder by the Company, and (ii) the following agreements only:

 

Other Agreements:

 

SUNSHINE HEART, INC.

 

OPTIONHOLDER:

 

 

 

By:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

ATTACHMENTS:  Option Agreement, 2011 Equity Incentive Plan and Notice of
Exercise

 

1

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

(DIRECTOR)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Sunshine Heart, Inc. (the “Company”) has granted you a NonStatutory
Stock Option to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice, subject to stockholder approval. While your option has not been granted
pursuant to the Company’s 2011 Equity Incentive Plan, as may be amended and
restated from time to time (the “Plan”), the terms of such Plan are incorporated
herein by reference.  Defined terms not explicitly defined in this Option
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

 

The details of your option are as follows:

 

1.                                      VESTING. Subject to the limitations
contained herein, your option will vest as provided in your Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. The
number of shares of Common Stock subject to your option and your exercise price
per share referenced in your Grant Notice may be adjusted from time to time for
Capitalization Adjustments.

 

3.                                      METHOD OF PAYMENT.  Payment of the
exercise price is due in full upon exercise of all or any part of your option.
You may elect to make payment of the exercise price in cash or by check or in
any one or more of the following manners unless otherwise provided in your Grant
Notice:

 

(a)   Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

 

(b)   Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
you may not exercise your option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of the Listing Rules, any law,
regulation or agreement restricting the redemption of the Company’s stock.

 

(c)          Subject to the consent of the Company at the time of exercise, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Common Stock issued upon exercise of your option by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from you to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided further, however, that shares of Common Stock will
no longer be outstanding under your option and will not be exercisable
thereafter to the extent that (i) shares are used to pay the exercise price
pursuant to the “net exercise,” (ii) shares are delivered to you as a result of
such exercise, and (iii) shares are withheld to satisfy tax withholding
obligations.

 

4.                                      WHOLE SHARES. You may exercise your
option only for whole shares of Common Stock.

 

5.                                      SECURITIES LAW COMPLIANCE. 
Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the shares of Common Stock issuable upon such exercise are
then registered under the Securities Act or, if such shares of Common Stock are
not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your option also must comply with other applicable laws and
regulations governing your

 

2

--------------------------------------------------------------------------------


 

option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

 

6.                                      TERM. You may not exercise your option
before the commencement or after the expiration of its term.  The term of your
option commences on the Date of Grant and expires, subject to the provisions of
Section 5(h) of the Plan, upon the earliest of the following:

 

(a)          immediately upon the termination of your Continuous Service for
Cause;

 

(b)   three months after the termination of your Continuous Service for any
reason other than Cause, Disability or death; provided however, that if during
any part of such three (3) month period your option is not exercisable solely
because of the condition set forth in Section 6 above relating to “Securities
Law Compliance,” your option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of three months after the termination of your Continuous Service; and if (i) 
your Continuous Service terminates within six months after the Date of Grant
specified in your Grant Notice and (ii) you have vested in a portion of your
option at the time of your termination of Continuous Service, your option shall
not expire until the earlier of (x) the later of (A) the date that is seven
months after the Date of Grant specified in your Grant Notice or (B) the date
that is three months after the termination of your Continuous Service, or
(y) the Expiration Date;

 

(c)          12 months after the termination of your Continuous Service due to
your Disability;

 

(d)   18 months after your death if you die either during your Continuous
Service or within three months after your Continuous Service terminates for any
reason other than Cause;

 

(e)          the Expiration Date indicated in your Grant Notice; or

 

(f)            the day before the tenth anniversary of the Date of Grant.

 

7.                                      EXERCISE.

 

(a)                                  You may exercise the vested portion of your
option during its term by delivering a Notice of Exercise (in a form designated
by the Company) together with the exercise price to the Secretary of the
Company, or to such other person as the Company may designate, during regular
business hours, together with such additional documents as the Company may then
require.  Notwithstanding the foregoing, you shall not be permitted to exercise
your option until: (i) the Company obtains stockholder approval of your option,
which must occur before December 31, 2013 or this option shall be cancelled and
may never be exercised, and (ii) the lock-up period relating to the Company’s
initial public offering expires, as specified in that certain Underwriting
Agreement, dated August 9, 2012, by and between the Company and Canaccord
Genuity Inc., as representative to the several underwriters named in Schedule I
therein.

 

(b)                                  By exercising your option you agree that,
as a condition to any exercise of your option, the Company may require you to
enter into an arrangement providing for the payment by you to the Company of any
tax withholding obligation of the Company arising by reason of (i) the exercise
of your option, (ii) the lapse of any substantial risk of forfeiture to which
the shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

 

8.                                      TRANSFERABILITY.  Your option is not
transferable, except (i) by will or by the laws of descent and distribution,
(ii) pursuant to a domestic relations order, (iii) with the prior written
approval of the Company, by instrument to an inter vivos or testamentary trust,
in a form accepted by the Company, in which the option is to be passed to
beneficiaries upon the death of the trustor (settlor) and (iv) with the prior
written approval of the Company, by gift, in a form accepted by the Company, to
a permitted transferee under Rule 701 of the Securities Act.

 

9.                                      OPTION NOT A SERVICE CONTRACT. Your
option is not an employment or service contract, and nothing in your option
shall be deemed to create in any way whatsoever any obligation on your part to
continue your service as a Director of the Company or an Affiliate, or of the
Company or an Affiliate to continue your service. In addition, nothing in your
option shall obligate the Company or an Affiliate, their respective
stockholders, Boards of Directors, Officers or Employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.

 

3

--------------------------------------------------------------------------------


 

10.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  At the time you exercise your option, in
whole or in part, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for (including by means of a
“cashless exercise” pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your option.

 

(b)                                  Upon your request and subject to approval
by the Company, in its sole discretion, and in compliance with any applicable
conditions or restrictions of law, the Company may withhold from fully vested
shares of Common Stock otherwise issuable to you upon the exercise of your
option a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of your option as a liability for
financial accounting purposes). If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your option, share withholding pursuant to the preceding sentence shall not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Common Stock acquired upon
such exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.

 

(c)                                  You may not exercise your option unless the
tax withholding obligations of the Company and/or any Affiliate are satisfied.
Accordingly, you may not be able to exercise your option when desired even
though your option is vested, and the Company shall have no obligation to issue
a certificate for such shares of Common Stock unless such obligations are
satisfied.

 

11.                               TAX CONSEQUENCES. You hereby agree that the
Company does not have a duty to design or administer the Plan or its other
compensation programs in a manner that minimizes your tax liabilities. You shall
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates related to tax liabilities arising from your option or
your other compensation. In particular, you acknowledge that this option is
exempt from Section 409A of the Code only if the exercise price per share
specified in the Grant Notice is at least equal to the “fair market value” per
share of the Common Stock on the Date of Grant and there is no other
impermissible deferral of compensation associated with the option.

 

12.                               NOTICES. Any notices provided for in your
option or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by mail by the Company
to you, five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

13.                               GOVERNING PLAN DOCUMENT. Even though it was
not granted pursuant to the Plan, your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations,
which may from time to time be promulgated and adopted pursuant to the Plan.  In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 

4

--------------------------------------------------------------------------------